United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-3131
                                 ___________

Raul A. Castano; Miguel Martinez;       *
Pedro Sanchez; Pedro Retamoza;          *
Gustavo G. Guzman; Juan F.              *
Naverette; Hector Blanco; Santiago      *
Felix; Cesar Gonzalez-Linares, on       *
behalf of all Mexican Inmates of        *
the Nebraska State Penitentiary,        *
                                        *
              Appellants,               * Appeal from the United States
                                        * District Court for the
       v.                               * District of Nebraska.
                                        *
Nebraska Department of                  *
Corrections; Harold W. Clarke;          *
Frank X. Hopkins, Warden of             *
Nebraska State Penitentiary in his      *
official capacity,                      *
                                        *
              Appellees.                *
                                   ___________

                           Submitted: January 27, 2000
                               Filed: February 8, 2000
                                ___________

Before McMILLIAN, BOWMAN, and LOKEN, Circuit Judges.
                          ___________

BOWMAN, Circuit Judge.
      Plaintiffs, Spanish-speaking inmates of the Nebraska State Penitentiary, appeal
an order of the District Court1 dismissing, without prejudice, their 42 U.S.C. § 1983
(Supp. III 1997) action for failure to exhaust administrative remedies prior to filing suit,
a procedural step required by 42 U.S.C. § 1997e(a) (Supp. III 1997) in actions by
prisoners "brought with respect to prison conditions under [§ 1983] or any other
Federal law." The complaint alleges that defendants have failed, in violation of the Due
Process Clause, to provide plaintiffs with qualified interpreters at disciplinary hearings
as well as for institutional programs that bear on eligibility for parole. Plaintiffs
contend the District Court erred in holding that their action is a "prison conditions" case
within the purview of § 1997e(a). We affirm.

       Contrary to plaintiffs' contention, we conclude that this is an action "with respect
to prison conditions" as contemplated by 42 U.S.C. § 1997e(a). Plaintiffs' challenge
to the adequacy of defendants' provision of interpreters for Spanish-speaking inmates
is plainly a challenge to a "prison condition." Because the statute does not in any way
suggest that Congress intended its deliberately chosen statutory language to have some
special, limited meaning, the statute must be given its ordinary, plain meaning.
Plaintiffs' resort to legislative history to narrow the plain meaning of the statute is not
persuasive. The statutory language does not limit § 1997e(a) to frivolous actions, and
cannot be so limited by reliance on snippets of legislative history in which various
members of Congress, in arguing for enactment of the Prison Litigation Reform Act
(PLRA), emphasized the need to deter frivolous lawsuits brought by prisoners.

       In addition, we note that plaintiffs' action is "with respect to prison conditions"
as that phrase is defined in 18 U.S.C. § 3626 (Supp. IV 1998), which, like 42 U.S.C.
§ 1997e(a), was enacted as part of the PLRA. We believe "prison conditions" must be


       1
        The Honorable DAVID L. PEISTER, United States Magistrate Judge for the
District of Nebraska, who presided over the case with the consent of the parties in
accordance with 28 U.S.C. § 636(c)(1) (1994).
                                            -2-
given the same meaning throughout the PLRA. The definition set forth in § 3626 cuts
broadly and mandates the same result we would reach on the basis of § 1997e(a)
alone.2

       Plaintiffs offer practical and policy arguments for disregarding the exhaustion-of-
administrative-remedies requirement in the circumstances of this case. Among other
things, plaintiffs argue that, without interpreters, they are denied a meaningful
opportunity to participate in the parole process. Such arguments attack a policy
judgment that Congress made in adopting the PLRA. As a court of law, we are not free
to engraft upon the statute an exception that Congress did not place there.

       In sum, plaintiffs' action is subject to the exhaustion-of-administrative-remedies
requirement of § 1997e(a). Because plaintiffs have not exhausted their administrative
remedies with respect to their qualified-interpreter claims, the District Court properly
dismissed this action, without prejudice, pursuant to § 1997e(a). Accordingly, the
order of that court is

      AFFIRMED.




      2
          Section 3626(g)(2) provides as follows:

      [T]he term "civil action with respect to prison conditions" means any civil
      proceeding arising under Federal law with respect to the conditions of
      confinement or the effects of actions by government officials on the lives
      of persons confined in prison, but does not include habeas corpus
      proceedings challenging the fact or duration of confinement in prison.
                                           -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-